Case 1:20-cv-00181-PAB Document 38 Filed 01/25/21 USDC Colorado Page 1 of 22




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                               Chief Judge Philip A. Brimmer

Civil Action No. 20-cv-00181-PAB

BILLY E. REID,

         Applicant,

v.

WARDEN JEFF LONG, Sterling Correctional, and
PHIL WEISER, Attorney General of the State of Colorado,

         Respondents.


              ORDER ON APPLICATION FOR WRIT OF HABEAS CORPUS


         Applicant Billy E. Reid is a prisoner in the custody of the Colorado Department of

Corrections. Mr. Reid has filed pro se a second amended Application for a Writ of

Habeas Corpus Pursuant to 28 U.S.C. § 2254, Docket No. 15, challenging the validity of

his convictions and sentences in the District Court for Jefferson County, Colorado, case

number 2006CR1797. Respondents have filed an Answer, Docket No. 36, and the

state court record. Mr. Reid has not filed a reply despite being given an opportunity to

do so.

         After reviewing the entire record before the Court, the Court concludes Mr. Reid

is not entitled to relief.

I. BACKGROUND

         The following background information is taken from the opinion of the Colorado

Court of Appeals on Mr. Reid’s direct appeal.

                        On February 14, 1988, police found the body of
Case 1:20-cv-00181-PAB Document 38 Filed 01/25/21 USDC Colorado Page 2 of 22




            twenty-three-year-old Q.S., an African-American woman,
            behind a dumpster in east Denver. Q.S. was clothed in a
            skirt, a top, and a jacket, but her underwear and pantyhose
            had been pulled down. There was evidence of anal sex, and
            forensic examination indicated she had sustained blunt force
            trauma to her neck and a hyoid bone fracture, consistent
            with strangulation.

                    More than a year later, on March 24, 1989, police
            found the partially decomposed and mummified body of L.K.,
            a thirty-three-year-old African-American woman, on Lookout
            Mountain. Forensic examination established that she had
            fractures to the hyoid bone and the cartilage in her neck.

                    On October 14, 1989, police found the body of L.W.,
            an African-American woman, near Clear Creek. She was
            thirty years old at the time of her death. L.W. was clothed in
            a sweater and jeans, but her jeans and underwear had been
            pulled down to her mid-thighs. An extension cord, a belt, and
            a tube sock were found wrapped around her neck, and a pair
            of pantyhose was clutched in her left hand. An autopsy
            revealed that L.W. had sustained blunt force trauma to her
            head, mouth, neck, chest, and lower back. Her hyoid bone
            was intact, but the cartilage surrounding it had been
            damaged.

                   Forensic examiners determined L.W. had died as a
            result of asphyxiation consistent with strangulation. The
            autopsy also revealed the presence of several stones in
            L.W.’s vaginal vault, the placement of which was consistent
            with manual insertion. In addition, semen was found in
            L.W.’s anal cavity. However, DNA analysis of the semen in
            1990 failed to yield conclusive results.

                    Fifteen years later, cold case Investigator Moore
            reopened the L.W. and L.K. cases and submitted the
            evidence collected during investigation of L.W.’s death for
            analysis using modern technology. In addition to the semen
            found in L.W.’s anal cavity, a semen stain was discovered on
            the extension cord, and trace DNA was found at both ends
            of the extension cord and the belt. Technicians developed a
            DNA profile and performed a database comparison of that
            profile to known DNA profiles, which pointed to defendant.

                                          2
Case 1:20-cv-00181-PAB Document 38 Filed 01/25/21 USDC Colorado Page 3 of 22




                     On May 22, 2006, Moore interviewed defendant, who
             was incarcerated in the Denver County Jail (DCJ) on traffic
             matters. When shown photographs of L.W. and L.K.,
             defendant acknowledged that it was possible that he had
             had sex with them, but stated that he did not recognize them
             and did not remember if he had ever known them. During the
             interview, Moore did not use L.W.’s last name, discuss the
             details of any of the crime scenes, or mention Q.S. at all. At
             the conclusion of the interview, Moore informed defendant
             that he would be charged with homicide, and returned
             defendant to the DCJ.

                     The next day, Kenneth Thomas, a DCJ inmate,
             telephoned Investigator Moore and stated that he had
             information regarding the L.W. murder from 1989. In a series
             of interviews, Thomas relayed information to her concerning
             conversations he had with defendant while both were in the
             DCJ that implicated defendant in the deaths of L.W. and L.K.
             According to Thomas, defendant said that he had strangled
             L.W. with his hands at a motel because L.W. had stolen
             drugs from him, and that he had both anal and vaginal sex
             with L.W. on the day she was killed. Thomas also furnished
             police with defendant’s handwritten notes, which identified
             L.K. and Q.S. by name and L.W. by her initials.

                    Unaware of who Q.S. was, Investigator Moore had
             Detective Grimes contact and interview Thomas about her
             death. During that interview, Thomas reported defendant
             said that he used his hands to kill all three women because
             they had big mouths and that “it was over dope.”

Docket No. 25-4 at pp.2-5. Evidence regarding Q.S.’s homicide was admitted at Mr.

Reid’s trial for the limited purposes of establishing identity and a common plan or

scheme, but he was not charged in connection with her death. Thomas testified at trial

that he could not remember speaking to or even meeting Mr. Reid, Investigator Moore,

or Detective Grimes, but he was impeached with his prior inconsistent statements

through the testimony of Investigator Moore and Detective Grimes. Mr. Reid was

                                            3
Case 1:20-cv-00181-PAB Document 38 Filed 01/25/21 USDC Colorado Page 4 of 22




convicted by a jury on two counts of first degree murder after deliberation as to L.K. and

L.W., one count of first degree felony murder as to L.W., and one count of first degree

aggravated sexual assault by force or violence as to L.W.

      On November 6, 2014, the Colorado Court of Appeals affirmed in part, vacated in

part, and remanded with directions. See Docket No. 25-4.

                     We vacate defendant’s judgment of conviction for first
             degree murder after deliberation with regard to L.K. and
             direct the trial court on remand to enter a judgment of
             conviction for second degree murder and to resentence
             defendant on that count. We also vacate defendant’s
             conviction for first degree sexual assault and remand for
             correction of the mittimus to delete the conviction and
             sentence on that count. In all other respects, the judgment of
             conviction is affirmed.

Id. at p.101. On January 19, 2016, the Colorado Supreme Court denied Mr. Reid’s

petition for certiorari review on direct appeal. See Docket No. 25-7. On remand, Mr.

Reid was sentenced to forty-eight years in prison for the second degree murder of L.K.

to be served consecutively to a life sentence for the first degree murder of L.W. See

Docket No. 25-1.

      In January 2017, Mr. Reid filed in the trial court a postconviction motion pursuant

to Rule 35(a) of the Colorado Rules of Criminal Procedure. See Docket No. 25-8.

The trial court denied the motion and, on February 14, 2019, the Colorado Court of

Appeals affirmed the trial court’s order denying the Rule 35(a) motion. See Docket No.

25-11. On November 12, 2019, the Colorado Supreme Court denied Mr. Reid’s

petition for certiorari review in the postconviction proceedings. See Docket No. 25-12.

      Mr. Reid asserts five claims in the second amended application, including two

                                            4
Case 1:20-cv-00181-PAB Document 38 Filed 01/25/21 USDC Colorado Page 5 of 22




claims with subparts. In claim 1, he contends his rights under the United States

Constitution and Colorado state law were violated because (a) the jury was not given a

special verdict form to choose between first degree murder after deliberation and felony

murder as to L.W. and (b) he was prosecuted under a charging document that was

invalid because the statute of limitations had run on the predicate offense for the felony

murder charge. In claim 2, he contends he was subjected to double jeopardy in

violation of the state and federal constitutions because he was convicted of both murder

after deliberation and felony murder as to L.W. Mr. Reid contends in claim 3 that his

state and federal constitutional rights were violated when his conviction for first degree

murder of L.K. was amended to second degree murder. In claim 4, he contends his

Fourth and Fourteenth Amendment rights were violated by (a) admission of a video

recording showing him in jail attire and handcuffed and (b) illegal seizure of DNA

evidence from a soda can and cigarette. Finally, Mr. Reid contends in claim 5 that his

state and federal constitutional rights were violated by admission of Investigator Moore’s

statements during the video-recorded interrogation.

       The Court previously entered an Order, Docket No. 34, dismissing Mr. Reid’s

state law claims, the due process argument in claim 1(a), and claims 1(b), 3, and 4(b).

Additional facts pertinent to the remaining claims are set forth below.

II. STANDARDS OF REVIEW

       The Court must construe the second amended Application liberally because Mr.

Reid is not represented by an attorney. See Haines v. Kerner, 404 U.S. 519, 520-21

(1972); Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). However, the Court

                                             5
Case 1:20-cv-00181-PAB Document 38 Filed 01/25/21 USDC Colorado Page 6 of 22




should not be an advocate for a pro se litigant. See Hall, 935 F.2d at 1110.

       Title 28 U.S.C. § 2254(d) provides that a writ of habeas corpus may not be

issued with respect to any claim that was adjudicated on the merits in state court unless

the state court adjudication:

              (1) resulted in a decision that was contrary to, or involved an
              unreasonable application of, clearly established Federal law,
              as determined by the Supreme Court of the United States; or

              (2) resulted in a decision that was based on an
              unreasonable determination of the facts in light of the
              evidence presented in the State court proceeding.

28 U.S.C. § 2254(d). Mr. Reid bears the burden of proof under § 2254(d). See Cullen

v. Pinholster, 563 U.S. 170, 181 (2011).

       The Court’s inquiry is straightforward “when the last state court to decide a

prisoner’s federal claim explains its decision on the merits in a reasoned opinion.”

Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018). “In that case, a federal habeas court

simply reviews the specific reasons given by the state court and defers to those reasons

if they are reasonable.” Id. When the last state court decision on the merits “does not

come accompanied with those reasons,” . . . the federal court should ‘look through’ the

unexplained decision to the last related state-court decision that does provide a relevant

rationale [and] presume that the unexplained decision adopted the same reasoning.”

Id. The presumption may be rebutted “by showing that the unexplained affirmance

relied or most likely did rely on different grounds than the lower state court’s decision,

such as alternative grounds for affirmance that were briefed or argued to the state

supreme court or obvious in the record it reviewed.” Id.

                                              6
Case 1:20-cv-00181-PAB Document 38 Filed 01/25/21 USDC Colorado Page 7 of 22




       The threshold question the Court must answer under § 2254(d)(1) is whether Mr.

Reid seeks to apply a rule of law that was clearly established by the Supreme Court at

the time the state court adjudicated the claim on its merits. Greene v. Fisher, 565 U.S.

34, 38 (2011). Clearly established federal law “refers to the holdings, as opposed to

the dicta, of [the Supreme] Court’s decisions as of the time of the relevant state-court

decision.” Williams v. Taylor, 529 U.S. 362, 412 (2000). Furthermore,

              clearly established law consists of Supreme Court holdings
              in cases where the facts are at least closely-related or
              similar to the case sub judice. Although the legal rule at
              issue need not have had its genesis in the closely-related or
              similar factual context, the Supreme Court must have
              expressly extended the legal rule to that context.

House v. Hatch, 527 F.3d 1010, 1016 (10th Cir. 2008). If there is no clearly

established federal law, that is the end of the Court’s inquiry pursuant to § 2254(d)(1).

See id. at 1018.

       If a clearly established rule of federal law is implicated, the Court must determine

whether the state court’s decision was contrary to or an unreasonable application of that

clearly established rule of federal law. See Williams, 529 U.S. at 404-05.

                     A state-court decision is contrary to clearly
              established federal law if: (a) “the state court applies a rule
              that contradicts the governing law set forth in Supreme Court
              cases”; or (b) “the state court confronts a set of facts that are
              materially indistinguishable from a decision of the Supreme
              Court and nevertheless arrives at a result different from [that]
              precedent.” Maynard [v. Boone], 468 F.3d [665,] 669 [(10th
              Cir. 2006)] (internal quotation marks and brackets omitted)
              (quoting Williams, 529 U.S. at 405, 120 S. Ct. 1495). “The
              word ‘contrary’ is commonly understood to mean
              ‘diametrically different,’ ‘opposite in character or nature,’ or
              ‘mutually opposed.’” Williams, 529 U.S. at 405, 120 S. Ct.

                                              7
Case 1:20-cv-00181-PAB Document 38 Filed 01/25/21 USDC Colorado Page 8 of 22




              1495 (citation omitted).

                      A state court decision involves an unreasonable
              application of clearly established federal law when it
              identifies the correct governing legal rule from Supreme
              Court cases, but unreasonably applies it to the facts. Id. at
              407-08, 120 S. Ct. 1495.

House, 527 F.3d at 1018.

       The Court’s inquiry pursuant to the “unreasonable application” clause is an

objective inquiry. See Williams, 529 U.S. at 409-10. “[A] federal habeas court may not

issue the writ simply because that court concludes in its independent judgment that the

relevant state-court decision applied clearly established federal law erroneously or

incorrectly. Rather that application must also be unreasonable.” Id. at 411. A

decision is objectively unreasonable “only if all fairminded jurists would agree that the

state court got it wrong.” Stouffer v. Trammel, 738 F.3d 1205, 1221 (10th Cir. 2013)

(internal quotation marks omitted). Furthermore,

              [E]valuating whether a rule application was unreasonable
              requires considering the rule’s specificity. The more general
              the rule, the more leeway courts have in reaching outcomes
              in case-by-case determinations. [I]t is not an unreasonable
              application of clearly established Federal law for a state
              court to decline to apply a specific legal rule that has not
              been squarely established by [the Supreme] Court.

Harrington v. Richter, 562 U.S. 86, 101 (2011) (internal quotation marks and citation

omitted, brackets in original). In conducting this analysis, the Court “must determine

what arguments or theories supported or . . . could have supported[] the state court’s

decision” and then “ask whether it is possible fairminded jurists could disagree that

those arguments or theories are inconsistent with the holding in a prior decision of [the

                                             8
Case 1:20-cv-00181-PAB Document 38 Filed 01/25/21 USDC Colorado Page 9 of 22




Supreme] Court.” Id. at 102. In addition, “review under § 2254(d)(1) is limited to the

record that was before the state court that adjudicated the claim on the merits.” Cullen,

563 U.S. at 181.

       Under this standard, “only the most serious misapplications of Supreme Court

precedent will be a basis for relief under § 2254.” Maynard, 468 F.3d at 671; see also

Richter, 562 U.S. at 102 (stating “that even a strong case for relief does not mean the

state court’s contrary conclusion was unreasonable”).

              As a condition for obtaining habeas corpus from a federal
              court, a state prisoner must show that the state court’s ruling
              on the claim being presented in federal court was so lacking
              in justification that there was an error well understood and
              comprehended in existing law beyond any possibility for
              fairminded disagreement.

Richter, 562 U.S. at 103.

       Section 2254(d)(2) allows the Court to grant a writ of habeas corpus only if the

relevant state court decision was based on an unreasonable determination of the facts

in light of the evidence presented to the state court. Pursuant to § 2254(e)(1), the

Court presumes the state court’s factual determinations are correct and Mr. Reid bears

the burden of rebutting the presumption by clear and convincing evidence. The

presumption of correctness applies to factual findings of the trial court as well as state

appellate courts. See Al-Yousif v. Trani, 779 F.3d 1173, 1181 (10th Cir. 2015). The

presumption of correctness also applies to implicit factual findings. See Ellis v.

Raemisch, 872 F.3d 1064, 1071 n.2 (10th Cir. 2017).

       Finally, the Court’s analysis is not complete even if Mr. Reid demonstrates the



                                             9
Case 1:20-cv-00181-PAB Document 38 Filed 01/25/21 USDC Colorado Page 10 of 22




 state court decision is contrary to or an unreasonable application of clearly established

 federal law or was based on an unreasonable determination of the facts in light of the

 evidence presented. See Harmon v. Sharp, 936 F.3d 1044, 1056 (10th Cir. 2019),

 cert. denied, 141 S. Ct. 294 (2020). If the requisite showing under § 2254(d) is made,

 the Court must consider the merits of the constitutional claim de novo. See id. at

 1056-57.

        If a claim was not adjudicated on the merits in state court, and if the claim also is

 not procedurally barred, the Court reviews the claim de novo and the deferential

 standards of § 2254(d) do not apply. See id. at 1057. However, even if a claim is not

 adjudicated on the merits in state court, the Court still must presume the state court’s

 factual findings pertinent to the claim are correct under § 2254(e). See id.

 III. MERITS OF REMAINING CLAIMS

        A. Claims 1(a) and 2

        Mr. Reid contends in claim 1(a) that the jury was not given a special verdict form

 to choose between first degree murder after deliberation and felony murder as to L.W.

 Claim 1(a) is similar to claim 2, in which Mr. Reid asserts a violation of double jeopardy

 because he was convicted of both murder after deliberation and felony murder as to

 L.W. The Court previously determined claim 1(a) is exhausted to the extent the claim

 duplicates the double jeopardy argument in claim 2.

        The Double Jeopardy Clause protects against multiple punishments for the

 same offense. North Carolina v. Pearce, 395 U.S. 711, 717 (1969), overruled on other

 grounds by Alabama v. Smith, 490 U.S. 794 (1989). The Colorado Court of Appeals

                                              10
Case 1:20-cv-00181-PAB Document 38 Filed 01/25/21 USDC Colorado Page 11 of 22




 reviewed the double jeopardy claim for plain error and rejected the claim because Mr.

 Reid was not subjected to multiple punishments for the same offense. The state court

 explained as follows:

                     The Double Jeopardy Clauses of both the United
              States and Colorado Constitutions protect an accused from
              being twice placed in jeopardy for the same offense. U.S.
              Const. amend. V; Colo. Const. art II, § 18; Boulies v. People,
              770 P.2d 1274, 1277 (Colo. 1989).

                     In a case involving a single victim, allowing judgments
              of conviction to enter for both felony murder and first degree
              murder after deliberation would violate double jeopardy.
              People v. Glover, 893 P.2d 1311, 1314 (Colo. 1995) (“A
              court may not enter judgments of conviction for felony
              murder and murder after deliberation for the murder of a
              single victim.”); see also People v. Vigil, 251 P.2d 442, 448
              (Colo. App. 2010) (“Multiplicitous convictions are prohibited
              because they violate the constitutional prohibition against
              double jeopardy.”). However, as our supreme court
              explained in Wood, “when a mittimus provides that two
              multiplicitous convictions merge or that one such conviction
              merges into the other, the defendant is afforded the
              protections to which he is entitled under the double jeopardy
              clause just the same as when a mittimus indicates that one
              of two multiplicitous convictions is vacated.” Wood, ¶ 34; see
              also Reyna-Abarca, ¶¶ 79, 81; People v. Rhea, 2014 COA
              60, ¶ 19 (noting that any double jeopardy concerns arising
              from multiplicitous charges and convictions can be cured by
              merger at sentencing.

                      Here, the jury found defendant guilty of two counts of
              first degree murder involving L.W., and defendant’s mittimus
              states that he was found guilty after a trial of “Murder 1 –
              After Deliberation,” and “Murder 1 – Felony Murder.”
              However, the court did not impose a sentence for the felony
              murder conviction and noted on the mittimus that the felony
              murder count merges into the murder after deliberation count
              for sentencing.

                     Thus, because defendant’s mittimus clearly states

                                            11
Case 1:20-cv-00181-PAB Document 38 Filed 01/25/21 USDC Colorado Page 12 of 22




               that count 2 (the felony murder conviction) merged into count
               1 (the first degree murder after deliberation conviction), he is
               protected against multiple punishments for the same
               offense, and there is no double jeopardy violation. See
               Wood, ¶ 36 (“[S]o long as merger protects against
               punishments the legislature hasn’t authorized, there is no
               infringement of the double jeopardy clause.”).

 Docket No. 25-11 at pp.8-10.

        Mr. Reid does not cite any contradictory governing law set forth in Supreme

 Court cases or any materially indistinguishable Supreme Court decision that would

 compel a different result. See House, 527 F.3d at 1018. Therefore, he fails to

 demonstrate the state court’s determination was contrary to clearly established federal

 law under § 2254(d)(1).

        Mr. Reid also fails to demonstrate the state court’s decision was based on an

 unreasonable determination of the facts in light of the evidence presented under

 § 2254(d)(2). It is undisputed that, although the jury found Mr. Reid guilty of both first

 degree murder after deliberation and first degree felony murder involving L.W., the

 mittimus notes the felony murder count merges with the first degree murder count and

 he was not sentenced separately on the felony murder count.

        Because the undisputed facts demonstrate Mr. Reid was not sentenced twice

 for two counts of first-degree murder with respect to L.W., the state court’s rejection of

 the Double Jeopardy claim is not an unreasonable application of clearly established

 federal law under § 2254(d)(1). See Wilson v. Sec’y, No. 2:12-cv-265-FtM-38, 2014

 WL 7251671 at *14 (M.D. Fla. Dec. 19, 2014) (state court decision rejecting Double

 Jeopardy claim premised on multiple punishments for the murder of one victim not an

                                              12
Case 1:20-cv-00181-PAB Document 38 Filed 01/25/21 USDC Colorado Page 13 of 22




 unreasonable application of clearly established federal law when “the record

 conclusively shows that although the jury returned a guilty verdict for both felony

 murder and first degree murder, at sentencing the counts were merged and Petitioner

 was only sentenced for one count of first degree murder.”).

        For these reasons, Mr. Reid is not entitled to relief on his double jeopardy

 argument in claims 1(a) and 2.

        B. Claim 4(a)

        Mr. Reid contends in claim 4(a) that the trial court violated his right to due

 process by admitting into evidence a video recording of his interview with Investigator

 Moore depicting him in jail attire and handcuffs. As noted above, Mr. Reid was

 detained in the Denver County Jail on unrelated traffic matters when he was

 interviewed by Investigator Moore pertinent to the deaths of L.W. and L.K. There is no

 dispute that Mr. Reid was wearing jail attire during the interview. Regarding the

 handcuffs, the Colorado Court of Appeals determined as a factual matter that “a portion

 of the video shows defendant standing while handcuffed[,] [b]ut that portion of the

 video is only eleven seconds long and, due to the quality of the video, the handcuffs

 themselves are not plainly visible.” Docket No. 25-4 at p.41.

        “The right to a fair trial is a fundamental liberty secured by the Fourteenth

 Amendment” and the presumption of innocence “is a basic component of a fair trial

 under our system of criminal justice.” Estelle v. Williams, 425 U.S. 501, 503 (1976).

 Consistent with these principles “the State cannot . . . compel an accused to stand trial

 before a jury while dressed in identifiable prison clothes.” Id. at 512. Furthermore,

                                              13
Case 1:20-cv-00181-PAB Document 38 Filed 01/25/21 USDC Colorado Page 14 of 22




 “the Fifth and Fourteenth Amendments prohibit the use of physical restraints visible to

 the jury absent a trial court determination, in the exercise of its discretion, that they are

 justified by a state interest specific to a particular trial.” Deck v. Missouri, 544 U.S.

 622, 629 (2005).

        The Colorado Court of Appeals assumed “there is no difference between a

 defendant who stands trial appearing before the jury in jailhouse attire or shackled and

 an admitted videotaped, out-of-court interview of the defendant depicting him the same

 way.” Docket No. 25-4 at p.42. The state court then rejected Mr. Reid’s claim

 challenging admission of the video recording because he failed to demonstrate he

 suffered any prejudice. The state court reasoned as follows:

               It is undisputed that defendant was in custody at the time of
               his videotaped interview. All parties acknowledged that the
               tape would be admitted at trial. In fact, defense counsel told
               the jury in opening statement that defendant was “sitting in
               the Denver County jail” on May 22, 2006, and was brought to
               Jefferson County so Investigator Moore could interrogate
               him. Moreover, defense counsel expressly pointed to the fact
               that the prosecution would “play the videotape” of the
               interrogation.

                       Thus, not only did the jury know from defense counsel
               that defendant was incarcerated at the time of the interview,
               but it fully expected to see the videotape of the interrogation
               conducted at the jail.

                      On appeal, defendant avers that “having a defendant
               appear in jailhouse garb at his trial would never be
               prejudicial” if we were to decide there was no prejudice here.
               But defendant ignores the reasoning employed by the
               decisions he relies upon in making this argument.

                     In Estelle, 425 U.S. at 512, the Court held that a state
               cannot compel a defendant to stand trial wearing prison or

                                               14
Case 1:20-cv-00181-PAB Document 38 Filed 01/25/21 USDC Colorado Page 15 of 22




               jail clothing if the defendant makes a timely objection. Id.
               However, the Court acknowledged this rule aimed to
               alleviate the concern “that the constant reminder of the
               accused’s condition implicit in such distinctive attire may
               affect a juror’s judgment.” Id. at 504-05 (emphasis added).

                      The videotaped interview here was played for
               approximately one hour and twenty-two minutes during a
               lengthy trial. Therefore, the prison attire defendant wore
               during the videotaped interview did not act as a “constant
               reminder” during the course of trial. See id. Instead, the jury
               observed defendant in jail attire for a limited time on a
               videotape that defense counsel told the jury it would see.
               Therefore, we conclude that the defendant was not
               prejudiced.

                      And because the handcuffs were not plainly visible
               and defendant was not prejudiced, we conclude defendant’s
               constitutional rights were not violated.

 Docket No. 25-4 at pp.43-45.

         Mr. Reid is not entitled to relief with respect to claim 4(a) under § 2254(d)(2)

 because he does not present any argument regarding the state court’s factual

 determinations pertinent to this claim. In particular, he does not dispute that all parties

 acknowledged the videotape would be introduced at trial, defense counsel stated

 during his opening statement that Mr. Reid was in custody when the interview took

 place and that the jury would see the video, Mr. Reid was handcuffed for only eleven

 seconds of the eighty-two-minute video, the handcuffs were not plainly visible, and the

 trial was lengthy.

        Mr. Reid also fails to demonstrate that the state court’s rejection of this claim

 was contrary to or an unreasonable application of clearly established federal law under

 § 2254(d)(1). As the state court noted, the Supreme Court in Estelle was concerned

                                              15
Case 1:20-cv-00181-PAB Document 38 Filed 01/25/21 USDC Colorado Page 16 of 22




 “that the constant reminder of the accused’s condition implicit in such distinctive,

 identifiable attire may affect a juror’s judgment.” Estelle, 425 U.S. at 504-05. It was

 not unreasonable to conclude admission of the video recording of Mr. Reid’s eighty-

 two-minute jailhouse interview during a trial that lasted more than three weeks does not

 implicate the same concern. With respect to the eleven-seconds of the video

 recording showing Mr. Reid in handcuffs, the state court’s decision is not contrary to or

 an unreasonable application of Deck because the handcuffs were not plainly visible.

        Finally, even if a constitutional error did occur, “habeas petitioners are not

 entitled to habeas relief based on trial error unless they can establish that it resulted in

 actual prejudice.” Davis v. Ayala, 576 U.S. 257, 267 (2015) (internal quotation marks

 omitted). Under Brecht v. Abrahamson, 507 U.S. 619, 637 (1993), a constitutional

 error does not warrant habeas relief unless the Court concludes it “had substantial and

 injurious effect” on the jury’s verdict. “A ‘substantial and injurious effect ’exists when

 the court finds itself in ‘grave doubt’ about the effect of the error on the jury’s verdict.”

 Bland v. Sirmons, 459 F.3d 999, 1009 (10th Cir. 2006) (citing O’Neal v. McAninch, 513

 U.S. 432, 435 (1995)). “Grave doubt” exists when “the matter is so evenly balanced

 that [the Court is] in virtual equipoise as to the harmlessness of the error.” O’Neal,

 513 U.S. at 435.

        Mr. Reid fails to demonstrate he suffered actual prejudice. The duration of the

 video recording was relatively brief in the context of the entire trial and, even without

 the video recording, the jury was aware Mr. Reid was confined at the Denver County

 Jail based on admission of his statements to fellow inmate Kenneth Thomas. The fact

                                                16
Case 1:20-cv-00181-PAB Document 38 Filed 01/25/21 USDC Colorado Page 17 of 22




 that defense counsel informed the jury during his opening statement they would see

 the videotape of Mr. Reid’s interview and that Mr. Reid was in custody at that time also

 supports the conclusion that he was not prejudiced. See United States v. Graham,

 643 F.3d 885, 896 (11th Cir. 2011) (no prejudice from jurors seeing the defendant in

 prison attire because defense counsel used the fact for strategic advantage and the

 defendant testified about his incarceration and prison attire); United States v.

 Alexander, 155 F. App’x 378, 380 (9th Cir. 2005) (any error due to the defendant being

 tried in jail attire was harmless because the defense opening statement informed the

 jury the defendant was in custody); see also U.S. ex rel. Stahl v. Henderson, 472 F.2d

 556, 557 (5th Cir. 1973) (per curiam) (no prejudice from being tried in prison uniform in

 case involving the murder of a fellow inmate because ”[n]o prejudice can result from

 seeing that which is already known.”).

        For these reasons, Mr. Reid is not entitled to relief with respect to claim 4(a).

        C. Claim 5

        Mr. Reid contends in claim 5 that his federal constitutional rights were violated

 by admission of Investigator Moore’s statements during the video recorded

 interrogation. According to Mr. Reid, the statements express Investigator Moore’s

 certainty that he committed the murders and that the district attorney and the judge

 held the same belief.

        The Colorado Court of Appeals recited the following background for this claim:

                      In addition to depicting defendant in jail attire, the
               videotape included statements made by Investigator Moore.
               Defendant asserts admission of the following conversation,

                                              17
Case 1:20-cv-00181-PAB Document 38 Filed 01/25/21 USDC Colorado Page 18 of 22




            without redaction of her statements, deprived him of a fair
            trial:

                  [Moore]: If you were selling drugs to these girls, again,
                  now is the time to be up front and tell me.

                  [Defendant]: No I . . .

                  [Moore]: Now is the time to give me your side of the
                  story, ‘cause that, that’s what goes to the district
                  attorney’s office. That’s what, what they see. That’s
                  what the judge sees when we put things together.

                  [Defendant]: Um mmm. And I, you know, I’m just, you
                  know, I’m trying to be, I’m, you know, I’m being
                  honest. I, I do not, I don’t remember [those girls]. I’m
                  serious[], I don’t.

                  ...

                  [Moore]: Billy, have you killed a whole bunch of
                  women?

                  [Defendant]: No, I’ve killed no one.

                  [Moore]: Well I can tell you that you killed this girl.

                  [Defendant]: I didn’t. I didn’t.

                  [Moore]: Well I can tell you that you killed this girl
                  Billy. Your semen is in this girl, on this girl . . .

                  [Defendant]: Does that mean I . . .

                  [Moore] . . . in a multitude of locations.

                  [Defendant]: Does that mean I killed her though?

                  [Moore]: Okay. Well[,] sit tight for a few more minutes,
                  see what we can do to get you out of here.

                  ...



                                            18
Case 1:20-cv-00181-PAB Document 38 Filed 01/25/21 USDC Colorado Page 19 of 22




                      [Moore]: Okay you’re gonna go back [to the DCJ]
                      Billy. These guys are going to take you back.

                      [Defendant]: Can I use the bathroom?

                      [Moore]: Um, yea in just a minute. Um, when you get
                      back though you’re going to have a new charge for
                      this homicide.

                      [Defendant]: Okay.

 Docket No. 25-4 at pp.46-47 (brackets in original). The Colorado Court of Appeals

 rejected Mr. Reid’s claim that the failure to redact these statements deprived him of a

 fair trial.

                      Finally, defendant contends the admission of
               Investigator Moore’s statements deprived him of a fair trial
               because her statements indicate the police, district attorney,
               and judge believed defendant was guilty of the crimes
               charged. We disagree.

                       In making this argument, defendant primarily relies on
               People v. Mullins, 104 P.3d 299 (Colo. App. 2004). In that
               case, the prosecutor questioned the investigating officer
               about the procedure police must follow to obtain a warrant.
               Id. at 301. The officer stated that police “have to show
               probable cause” and defined that term as “enough
               information with the statements and evidence that a person
               committed a particular crime.” Id. In addition, the officer
               explained that the information is “present[ed] . . . to the
               judge” who then “makes a determination . . . if there is
               probable cause” and, if the judge believes there is, “then [the
               judge] signs the warrant.” Id. Because probable cause was
               not an issue at the trial, the court held that it was plain error
               to admit such statements. Id. at 301-02.

                       Mullins is readily distinguishable from this case.
               Investigator Moore did not testify to the procedure used to
               charge defendant. During the interview, she indicated the
               district attorney and the judge would “see” any information
               provided. However, she did not indicate any action would

                                              19
Case 1:20-cv-00181-PAB Document 38 Filed 01/25/21 USDC Colorado Page 20 of 22




               occur as a result of the information and certainly did not
               testify to such at trial. Furthermore, unlike the issue of
               probable cause in Mullins, Investigator Moore’s statements
               were relevant in this case.

                       It is an unavoidable fact in all criminal trials that the
               defendant is on trial because the government has decided to
               prosecute. Such a fact is necessarily accompanied by the
               inference that the government had chosen to disbelieve a
               defendant’s account of events. However, the presence of
               this inference does not deprive a defendant of a fair trial. Cf.
               Finley, 477 F.3d at 262 (reasoning jury would understand
               investigating officers would not believe a defendant just as
               jurors understand the government did not believe defendant
               when it decided to prosecute him). Thus, Investigator
               Moore’s statements did not create any inference that
               deprived defendant of a fair trial.

 Docket No. 25-4 at pp.55-57 (brackets in original).

        “Habeas relief may not be granted on the basis of state court evidentiary rulings

 unless they rendered the trial so fundamentally unfair that a denial of constitutional

 rights results.” Mayes v. Gibson, 210 F.3d 1284, 1293 (10th Cir. 2000). A

 proceeding is fundamentally unfair so as to deprive the defendant of due process of

 law if it is “shocking to the universal sense of justice.” United States v. Russell, 411

 U.S. 423, 432 (1973) (internal quotation marks omitted). Stated another way,

 introduction of evidence fails the due process test of “fundamental fairness” if the

 evidence “is so extremely unfair that its admission violates fundamental conceptions of

 justice.” Dowling v. United States, 493 U.S. 342, 352 (1990) (internal quotation marks

 omitted). As these tests demonstrate, the Supreme Court has “defined the category of

 infractions that violate ‘fundamental fairness’ very narrowly.” Id.

        “[B]ecause a fundamental-fairness analysis is not subject to clearly definable

                                              20
Case 1:20-cv-00181-PAB Document 38 Filed 01/25/21 USDC Colorado Page 21 of 22




 legal elements, when engaged in such an endeavor a federal court must tread gingerly

 and exercise considerable self restraint.” Duckett v. Mullin, 306 F.3d 982, 999 (10th

 Cir. 2002) (internal quotation marks omitted). The Court’s “[i]nquiry into fundamental

 unfairness requires examination of the entire proceedings, including the strength of the

 evidence against the petitioner.” Le v. Mullin, 311 F.3d 1002, 1013 (10th Cir. 2002)

 (per curiam).

        Mr. Reid fails to demonstrate the decision of the Colorado Court of Appeals

 regarding this due process claim is based on an unreasonable determination of the

 facts in light of the evidence presented. He also fails to demonstrate the decision is

 either contrary to or an unreasonable application of clearly established federal law.

 He does not cite any contradictory governing law set forth in Supreme Court cases or

 any materially indistinguishable Supreme Court decision that would compel a different

 result, see House, 527 F.3d at 1018, and he fails to demonstrate the state court’s ruling

 “was so lacking in justification that there was an error well understood and

 comprehended in existing law beyond any possibility for fairminded disagreement,”

 Richter, 562 U.S. at 103. Based on the Court’s review of the entire proceedings, the

 Court cannot conclude that admission of Investigator Moore’s statements rendered Mr.

 Reid’s trial fundamentally unfair. As a result, the Court finds that Mr. Reid also is not

 entitled to relief with respect to claim 5.

 IV. CONCLUSION

        For the reasons discussed in this order, Mr. Reid is not entitled to relief on any

 of his remaining claims. Accordingly, it is

                                               21
Case 1:20-cv-00181-PAB Document 38 Filed 01/25/21 USDC Colorado Page 22 of 22




        ORDERED that the second amended Application for a Writ of Habeas Corpus

 Pursuant to 28 U.S.C. § 2254, Docket No. 15, is denied and this case is dismissed with

 prejudice. It is further

        ORDERED that there is no basis on which to issue a certificate of appealability

 pursuant to 28 U.S.C. § 2253(c).

        DATED January 25, 2021.

                                                 BY THE COURT:



                                                 PHILIP A. BRIMMER
                                                 Chief United States District Judge




                                            22
